FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT







THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into as of the
31st day of December 2006 by and between Standex International Corporation, a
Delaware corporation with executive offices located at 6 Manor Parkway, Salem,
New Hampshire 03079 (the “Employer”) and Duane Stockburger, an individual
residing at 937 Debeau, Tupelo, Mississippi 38804 (the “Employee”).




WHEREAS, the parties entered into an Employment Agreement on or about August 29,
2005 which expires on December 31, 2006 (the “Agreement”); and




WHEREAS the parties desire by this Amendment to extend the term of the Agreement
for a period of six months in order to assist in the transition of senior
management for the Standex Food Service Group on substantially the same terms
and conditions as the Agreement;




NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements contained herein, the parties hereto intending to be legally bound,
hereby agree as follows:




1.

Amendment.  Section 1 of the Agreement is deleted in its entirety and replaced
with the following provision:

“Extension of Employment; Term.  Employer hereby agrees to memorialize the
employment of the Employee, and Employee hereby agrees to continue to serve
Employer on a full-time basis as President of the Master-Bilt Products division
of the Standex Food Service Group, subject to the direction and control of the
senior management of the Employer, for a contract term commencing as of
January 1, 2007 and terminating as of the close of business on June 30, 2007
unless otherwise terminated pursuant to Section 5 of the Agreement.”

2.

Ratification of Agreement.  The parties hereby ratify the terms and provisions
of the Agreement and agree that the terms and provisions of this First Amendment
to Employment Agreement shall prevail over any contrary or conflicting terms or
provisions of the Agreement.  Capitalized terms, unless otherwise defined in
this First Amendment to Employment Agreement, shall have the same meanings
ascribed to them in the Agreement.

3.

Binding Effect.  This First Amendment to Employment Agreement shall inure to the
benefit of and be binding upon the parties named herein and their respective
successors and assigns.

4.

Counterparts.  This First Amendment to Employment Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together constitutes one and the same instrument.







Remainder of page intentionally left blank










IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its authorized officers and Employee has executed this Agreement as of
the day and year first above written.




Standex International Corporation




/s/Roger L. Fix

/s/Duane Stockburger




By:

______________________________

________________________________

Roger L. Fix

Duane Stockburger

Its:

President/CEO









